Smith, Judge.
" 'Findings of fact on which the award in a workmen’s compensation case is based must be supported by testimony. Bituminous Cas. Corp. v. Chambers, 84 Ga. App. 295 (66 SE2d 196) [1952]. Therefore, a misstatement of significant testimony will be ground for referral back to the board of an award otherwise supported by evidence where it is possible that a proper understanding of the evidence might have caused the finder of fact to reach a different conclusion.’ Aetna Ins. Co. v. Jones, 125 Ga. App. 471 (188 SE2d 180) [1972].” Blankenship v. Atlantic Steel Co., 137 Ga. App. 282, 283 (223 SE2d 479) (1976).
For the above reason, the superior court correctly returned the case to the board of workmen’s compensation for further consideration, and the main appeal is therefore without merit. Also, the evidence did not demand a conclusion contrary to that reached by the board, so the superior court correctly refused to mandate such a conclusion on remand, and the cross appeal is *706therefore without merit.
Ajrgued February 1, 1978
Decided April 20, 1978.
Swift, Currie, McGhee & Hiers, Glover McGhee, for appellants.
Scott Walters, Jr., for appellee.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.